Case 4:18-cv-00804-ALM Document 52-3 Filed 10/30/19 Page 1 of 3 PageID #: 498




                           EXHIBIT B
Case 4:18-cv-00804-ALM Document 52-3 Filed 10/30/19 Page 2 of 3 PageID #: 499



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

                                      §
BANKUNITED, N.A.,                     §
                                      §
                 Plaintiff,           §
                                      §
     V.                               § Civil Action No. 4: l 8-cv-804
                                      §
ASD KITCHEN, INC., AULLAH S. DARWISH, §
SAM M. DARWISH, AND RAJESH P. PADOLE, §
                                      §
                 Defendants.          §
                                      §

                   BANKUNITED, N.A.'S SERVICE MEMBERS' AFFIDAVIT

STATE OF TEXAS                                          )
                                                        )
COUNTY OF HARRIS


           BEFORE ME, the undersigned authority personally appeared Cameron J. Asby, known to

me to be the person whose name is subscribed hereto and who, after being first duly sworn, stated

as follows:

            1.     My name is Cameron J. Asby.

           2.      I am counsel of record for Plaintiff BankUnited, N.A. ("Plaintiff' or

"BankUnited"). I am over 18 years of age, of sound mind, and capable of making this affidavit.

The facts stated in this affidavit are within my personal knowledge and are true and correct, and I

could testify to them competently if called upon to do so.

           3.      Defendant ASD Kitchen, Inc. is a corporation and is not in military service.




DM 1\ 10104846.2
Case 4:18-cv-00804-ALM Document 52-3 Filed 10/30/19 Page 3 of 3 PageID #: 500



           Further Affiant Sayeth Not.




                                                    Cameron J. Asby




Notary Public in and for the State of Texas

My commission expires:         , I
                             12/L~       z:z.




                                                2
DMl\10104846.2
